Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the annual report on Form 10-K of TeamUpSport Inc. for the period ended May 31, 2013 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of TeamUpSport Inc. Dated: August 29, 2013 /s/ Richenda Rowe Richenda Rowe Chief Executive Officer, Chief Financial Officer and director (Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer)
